Title: To Thomas Jefferson from James Madison, [on or before 29 August 1802]
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            [on or before 29 Aug. 1802]
          
          Yours of the 27. came duly to hand. I had recd. the letter from W. Hampton & F. Maury. I had proposed to observe to them, that the case fell wholly within the State laws, & that it was probable the several Governors would be led to attend to it by the correspondence between the Mayor of N.Y. & the French consul & Admiral. It had occurred also that it might not be amiss for the President to intimate to the Secy. of the Treasury, a circular letter from that Dept. to the Officers of the Customs, calling on their vigilance as a co-operation with the State authorities in inforcing the laws agst. the smugling of slaves. As a further measure a letter may be written to Mr. Pichon as you suggest, and whatever else you think proper from me shall also be attended to.
          I inclose several land patents which you will please to send, with your sanction, to Mr. Brent; also a letter from Govr McKean & another from James Yard; to which is added a letter from a Mr. Cochran, which gives some ideas & facts which will repay the perusal. I need not observe that the answer to his inquiry will transfer his hopes of patronage from the Genl Govt. to the State Govts.
          What is decided on the subject of our Tobo. by Leiper, and what are to be the price & paymts. if he is to have it?
          Yrs. always with respect & attachment
          
            James Madison
          
         